BURDOCK,
dissenting.
I respectfully dissent.
This is an appeal from a suit for benefits under the Crime Victims Compensation Act, Tex.Rev.Civ.Stat.Ann. art. 8309-1. This is a case of first impression.
I would affirm the judgment as reformed.
The issue presented to this court is whether the time limitation for filing a claim under Tex.Rev.Civ.Stat.Ann. art. 8309-1, § 4(c) is mandatory and may not be tolled without permission of the T.I.A.B.
I believe it is not.
The facts are correctly set forth in the majority opinion.
The task is to assess the nature of the statutory time limitations on the filing of claims with the T.I.A.B. In response to increasing public concern for the plight of innocent victims of violent crime, the Legislature enacted the Crime Victims Compensation Act (the Act) of 1979. Tex.Rev.Civ. Stat.Ann. art. 8309-1 et seq. This statutory device created a mechanism whereby certain classifications of victims could obtain limited reimbursement for financial losses occasioned by criminal acts upon application to the Industrial Accident Board. See generally: Compensation for Victims of Crime — Texas Approach, 34 SW. L.J. 689 (Tex.1980) and Crime Victims Compensation Act: Texas Compensates Victims of Crime, 32 Baylor L.Rev. 247 (1980).
*238The pertinent portions of the act involved in this appeal are set forth as follows:
A claimant may file an application within 180 days after the date of the crime, except that the board may extend the time for filing for good cause shown by the claimant.
Tex.Rev.Civ.Stat.Ann. art. 8309-1, § 4 (c)(1).
Section 6(c)(1) must be read in conjunction with § 4(c)(1) and provides as follows:
The board shall deny the application if: (1) the criminally injurious conduct is not reported or the application is not made in the manner specified in Section 4 of this Act.
The Legislature sought to achieve a means for indemnification of innocent victims of criminal acts who suffer personal injury or death as the result of criminal acts. The basis of the Texas Act is not unlike similar acts passed in different states.
However, because the legislation implementing such indemnification is relatively new, there is little case law interpreting criminal victim acts. We find no case law in Texas. Therefore we must look to the law of sister states.
To determine whether the law is to be interpreted restrictively we find the Supreme Court of Hawaii has held that:
In light of the benefit purpose of the statute, the government’s recognition of its duty to protect people from the consequences of criminal acts, and the drafters’ intent to compensate a claimant’s net economic loss to the fullest extent possible, we believe the statute should be construed liberally in determining the eligibility of an applicant.
In re Application of Mary Horner, 55 Haw. 514, 518, 523 P.2d 311, 314 (1974).
Application of Edmondson, 63 Haw. 254, 625 P.2d 372 (1981).
The Court may also look at the intent of the Texas Workers’ Compensation Act, Tex. Rev.Civ.Stat.Ann. art. 8307. Which has been liberally construed in favor of the injured employee.
The State of Texas would ask this court to be so restrictive that no claim could be considered under the Act unless filed within 180 days of the criminal event unless an extension of time is granted by the T.I.A.B. for good cause shown. The State compares and argues that § 4(a) of the Workers’ Compensation Act has proven to be one of the most confusing sections of Tex.Rev.Civ. StatAnn. art. 8307.
I disagree. The Workmans’ Compensation Act permits tolling of the limitation period. The body of case law interpreting § 4a of Tex.Rev.Civ.Stat.Ann. art. 8307 rejects this theory. To do so would create a new body of case law to apply to a different statute both of which are administered by the same administrative body, the Industrial Accident Board, and thus would be more confusing.
I believe the language and case law of art. 8307, § 4a can easily be applied to art. 8309-1, § 4(c). Section 4a states in pertinent part:
Sec. 4a. Unless the Association or subscriber have notice of the injury, no proceeding for compensation for injury under this law shall be maintained unless a notice of the injury shall have been given to the Association or subscriber within thirty (30) days after the happening of an injury or the first distinct manifestation of an occupational disease, and unless a claim for compensation with respect to such injury shall have been made within six (6) months after the occurrence of the injury or of the first distinct manifestation of an occupational disease; or, in case of death of the employee or in the event of his physical or mental incapacity, within six (6) months after death or the removal of such physical or mental incapacity. For good cause the Board may, in meritorious cases, waive the strict compliance with the foregoing limitations as to notice, and the filing of the claim before the Board.
The application of the tolling provision of the Workers’ Compensation Act to the Crime-Victims Protection Act, could not work to the prejudice of anyone since this is *239not an action against a third party. However, failure to do so could work to cause great inequity.
In the instant case, Ames might have easily filed his claim within the statutory time. However, to hold that the limitation provisions can not be tolled for the time the crime victim was incapacitated would work to disfranchise seriously injured victims. The position of the State of Texas is untenable should a crime victim be incapacitated for a term close to or after the 180 day deadline. Accordingly, the State’s position, if a person were to be unconscious for six months and therefore not able to file for an extension would not be eligible for any benefits because a claim was not filed.
The State would argue that the extension provision of the Act, wherein the Board may extend the time for filing for good cause shown by claimant, would protect the seriously injured individual. I reject this argument. If a person is too incapacitated to file a claim, I do not find he would be of such capacity to request an extension if the time limitation were not tolled. In one of the few cases involving the tolling of a limitation provision of a criminal victims act, the New Jersey Supreme Court, in the case of White v. Violent Crimes Compensation Board, 76 N.J. 368, 388 A.2d 206 (1978), has held that:
[Allowing the statutory limitation period to be tolled would not frustrate the legislative goal of protecting the limited resources of the Board from fraudulent claims. The primary purpose of the Act is to provide compensation to persons who have suffered bodily injury from the commission of a serious crime. It would be anomalous indeed if the incapacity resulting from the infliction of those injuries could operate to deprive an otherwise eligible victim of the opportunity to benefit from the legislative enactment designed to mitigate the often devastating economic consequences of such injuries, p. 214-215.
The time period Ames was both mentally and physically incapacitated tolled the statutory period for filing a claim with the T.I.A.B. and therefore Ames did file his claim within the required time.
The trial judge should have ignored the answer of special issue number 8 and entered judgment for appellant for the amounts set forth in the answers to the remaining special issues, together with costs of court, and an additional $750.00 for attorney’s fees on appeal; with statutory interest thereon from the date of the judgment until paid.